          Case 1:19-cv-07136-LLS Document 92 Filed 12/01/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AMERICAN BROADCASTING
 COMPANIES, INC., DISNEY
 ENTERPRISES, INC., TWENTIETH
 CENTURY FOX FILM CORPORATION,
 CBS BROADCASTING INC., CBS STUDIOS                    No. 19-cv-7136 (LLS)
 INC., FOX TELEVISION STATIONS, LLC,
 FOX BROADCASTING COMPANY, LLC,
 NBCUNIVERSAL MEDIA, LLC,
 UNIVERSAL TELEVISION LLC, and OPEN
 4 BUSINESS PRODUCTIONS, LLC,

                Plaintiffs,

         v.

 DAVID R. GOODFRIEND and SPORTS
 FANS COALITION NY, INC.,

                Defendants.


          STIPULATION AND [PROPOSED] ORDER REGARDING
  DEFENDANTS’ ANSWER TO AMENDED COMPLAINT AND COUNTERCLAIMS

       Plaintiffs, American Broadcasting Companies, Inc., Disney Enterprises, Inc., Twentieth

Century Fox Film Corporation, CBS Broadcasting Inc., CBS Studios Inc., Fox Television

Stations, LLC, Fox Broadcasting Company, LLC, NBCUniversal Media, LLC, Universal

Television LLC, and Open 4 Business Productions, LLC (“Plaintiffs”), and Defendants, David

R. Goodfriend and Sports Fans Coalition NY, Inc. (“Defendants”), by and through their counsel,

respectfully submit this Stipulation and Proposed Order regarding Defendants’ Answer to

Amended Complaint and Counterclaims.

       Pursuant to the Court’s January 31, 2020 and September 3, 2020 Scheduling Orders,

Plaintiffs on October 30, 2020 filed an Amended Complaint (Dkt. No. 81) for the sole purpose of

adding a new Exhibit C “that list[s] additional infringed works.” Scheduling Order at 6 (Jan. 31,
          Case 1:19-cv-07136-LLS Document 92 Filed 12/01/20 Page 2 of 3




2020) (Dkt. No. 59). No other substantive allegations were added. On November 13, 2020,

Defendants in response filed an Answer to Amended Complaint and Counterclaims (Dkt. No.

88) with no substantive changes to the original Answer and Counterclaims (Dkt. No. 29) they

filed on September 26, 2019.

       In the interest of efficiency and conserving resources, the parties hereby jointly stipulate

to the withdrawal of the Answer to Amended Complaint and Counterclaims on the ground that

Defendants’ original pleading is a fully sufficient response to Plaintiffs’ October 30, 2020

Amended Complaint, which did nothing more than add additional works. The parties jointly

stipulate that the original pleading fully denies liability and asserts all the same defenses as to

those additional works.




                                                   2
        Case 1:19-cv-07136-LLS Document 92 Filed 12/01/20 Page 3 of 3




Dated: December 1, 2020                            Respectfully submitted,


/s/ Elizabeth E. Brenckman                         /s/ Thomas G. Hentoff
R. David Hosp                                      Gerson A. Zweifach
Elizabeth E. Brenckman                             Thomas G. Hentoff (pro hac vice)
ORRICK, HERRINGTON & SUTCLIFFE LLP                 Joseph M. Terry (pro hac vice)
51 West 52nd Street                                Tian Huang (pro hac vice)
New York, NY 10019                                 Jean Ralph Fleurmont (pro hac vice)
Tel: (617) 880-1886                                WILLIAMS & CONNOLLY LLP
      (212) 506-3535                               725 Twelfth Street, N.W.
dhosp@orrick.com                                   Washington, DC. 20005
ebrenckman@orrick.com
                                                   650 Fifth Avenue
Mark S. Puzella (pro hac vice)                     Suite 1500
Sheryl Koval Garko (pro hac vice)                  New York, NY 10019
Caroline Koo Simons
222 Berkeley Street, Suite 2000                    Tel: (202) 434-5000
Boston, MA 02116                                   gzweifach@wc.com
Tel: (617) 880-1896                                thentoff@wc.com
     (617) 880-1919                                jterry@wc.com
mpuzella@orrick.com                                thuang@wc.com
sgarko@orrick.com                                  jfleurmont@wc.com
csimons@orrick.com
                                                   Attorneys for All Plaintiffs
Mitchell L. Stoltz
Electronic Frontier Foundation                     Paul D. Clement (pro hac vice)
815 Eddy Street                                    Erin E. Murphy (pro hac vice)
San Francisco, CA 94109                            KIRKLAND & ELLIS LLP
Tel: (415) 436-9333                                1301 Pennsylvania Avenue, NW
mitch@eff.org                                      Washington, DC 20004

Attorneys for Defendants David R. Goodfriend       Tel: (202) 389-5000
and Sports Fans Coalition NY, Inc.                 paul.clement@kirkland.com
                                                   erin.murphy@kirkland.com

                                                   Attorneys for Plaintiffs Fox Television
                                                   Stations, LLC and Fox Broadcasting
On this ____ day of December, 2020,                Company, LLC

Approved By:


________________________________
The Honorable Louis L. Stanton
United States District Judge

                                               3
